Citation Nr: 9924448	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  92-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back as secondary to a service-connected left ankle 
disability.

2.  Entitlement to service connection for arthritis of the 
left knee as secondary to a service-connected left ankle 
disability.

3.  Entitlement to service connection for arthritis of the 
right knee as secondary to a service-connected left ankle 
disability.

4.  Entitlement to service connection for a splenectomy. 

5.  Entitlement to service connection for bilateral hearing 
disability.

6.  Entitlement to service connection for nasal polyps or 
residuals thereof.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for heart disease.

9.  Entitlement to service connection for residuals of a 
broken neck secondary to a service-connected left ankle 
disability.

10.  Entitlement to service connection for residuals of 
broken ribs secondary to a service-connected left ankle 
disability.

11.  Entitlement to an initial rating for residuals of a left 
ankle injury in excess of 10 percent.

12.  Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for over six years, 
including his final period of service from October 1949 to 
February 1953.  He had other service purportedly from October 
1946 to October 194.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
and, for the dental claim, the VA clinic of jurisdiction in 
Bay Pines, Florida.

This case was the subject of Board remands dated in September 
1994 and November 1996.

In a June 1999 Written Brief Presentation, the veteran's 
representative asserted that the RO had failed to provide the 
veteran with an RO hearing as directed in the Board's 
November 1996 remand.  The Board notes that an RO hearing was 
held in July 1997, and a supplemental statement of the case 
was issued shortly thereafter.  The hearing transcript had 
not been filed in chronological order with other documents of 
record, creating significant confusion.  As a result, the 
veteran was contacted and asked if he wanted a hearing.  
There is no clear negative or affirmative response by the 
veteran in the claims file.  The Board finds that the July 
1997 hearing satisfies the Board's request for such a hearing 
in its November 1996 remand.

The issue of entitlement to VA outpatient dental treatment is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has arthritis of the right knee which has 
been permanently aggravated by his service-connected left 
ankle disability.

3.  The veteran has arthritis of the left knee which has been 
permanently aggravated by his service-connected left ankle 
disability.

4.  The veteran has arthritis of the low back which has been 
permanently aggravated by his service connected left ankle 
disability.

5.  The claim for entitlement to service connection for a 
splenectomy is not plausible.

6.  The claim for entitlement to service connection for 
bilateral hearing disability is not plausible.

7.  The claim for entitlement to service connection for nasal 
polyps or residuals thereof is not plausible.

8.  The claim for entitlement to service connection for 
hypertension is not plausible.

9.  The claim for entitlement to service connection for heart 
disease is not plausible.

10.  The claim for entitlement to service connection for 
residuals of a broken neck secondary to a service-connected 
left ankle disability is not plausible.

11.  The claim for entitlement to service connection for 
residuals of broken ribs secondary to a service-connected 
left ankle disability not plausible.

12.  The veteran's left ankle disability is characterized by 
no more than moderate limitation of motion.  This is with 
consideration of pain, fatigue, weakness in coordination and 
altered repetition. 


CONCLUSIONS OF LAW

1.  The veteran has arthritis of the left knee which has been 
aggravated by his service-connected left ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. § 
3.303, 3.310 (1998);  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

2.  The veteran has arthritis of the right knee which has 
been aggravated by his service-connected left ankle 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  
38 C.F.R. § 3.303, 3.310 (1998);  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

3.  The veteran has arthritis of the low back which has been 
aggravated by his service-connected left ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. § 
3.303, 3.310 (1998);  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

4.  The claim for service connection for a splenectomy is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991);  38 C.F.R. § 3.303 (1998).

5.  The claim for service connection for bilateral hearing 
disability is not-well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).

6.  The claim for service connection for nasal polyps or 
residuals thereof is not well-grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).

7.  The claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991);  38 C.F.R. § 3.303 (1998).

8.  The claim for service connection for heart disease is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991);  38 C.F.R. § 3.303 (1998).

9.  The claim for service connection for residuals of a 
broken neck secondary to a service-connected left ankle 
disability is not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. § 3.303, 3.310 (1998);  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

10.  The claim for service connection for residuals of broken 
ribs secondary to a service-connected left ankle disability 
is not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303, 3.310 (1998);  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

11.  The criteria for a rating in excess of 10 percent for 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issue must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110, 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

To the extent testimony at only one of the three hearings is 
described with respect to any particular issue, the Board 
notes that testimony at the other hearings was essentially 
duplicative or silent with respect to he issue being 
discussed.

To the extent certain medical evidence of record pertaining 
to the disabilities at issue is not discussed, the Board 
asserts that it has reviewed such evidence and it is not 
probative of a link between the veteran's period of active 
service and a current disability;  or, with respect to the 
veteran's left ankle disability, it does not reflect 
information which is of significant value to adjudication of 
the claim for an increased rating, when viewed in light of 
the results of VA examinations discussed in this action.  The 
Board has reviewed all medical evidence in each of the three 
claims files of record.

Low Back and Knees

Service medical reflect no treatment of the back or knees.

The veteran is service-connected an in receipt of a 10 
percent rating for residuals of a left ankle injury with 
arthritis.  During surgery at a VA hospital in June 1990, the 
veteran's right knee was found to have a considerable amount 
of degenerative changes.  X-rays taken at a VA examination in 
October 1996 showed degenerative changes in the left knee. 

During the veteran's June 1998 VA orthopedic examinations, 
the veteran was diagnosed with degenerative joint disease of 
the knees, and degenerative disc disease and arthritis of the 
lumbar spine.  One examiner determined that it was likely 
that the falls caused by the veteran's service connected 
ankle injury had aggravated the symptoms of his low back and 
knees.  The examiner further opined that it was as likely as 
not that the aggravation of his injuries aggravated his 
symptoms at a level beyond normal progression.  Accordingly, 
the Board finds the claims for service connection for 
arthritis of the low back and knees to be well-grounded.  
Moreover, since there is little or no medical evidence 
against the claims, service connection for arthritis of the 
low back and knees is granted.  Allen.

Splenectomy

Service medical records do not include any treatment for 
pathology of the spleen.

During the veteran's July 1997 RO hearing, the veteran 
indicated he was not sure why or if he was entitled to 
service connection for his splenectomy.  He thought his 
splenectomy may have been related to a prior accident.  He 
said he was confused about the subject.  There was some 
speculation that his left ankle may have impaired his driving 
and caused the accident that may have resulted in a ruptured 
spleen, but the veteran did not seem to concur in this 
speculation.  The veteran indicated he had once tried to 
withdraw the issue and that he wanted to withdraw it.  
However, he then indicated he did not know why he wanted to 
withdraw it, and the hearing officer stated the subject would 
be clarified after the hearing.  Since the withdrawal does 
not appear to be unequivocal, the Board will adjudicate the 
claim.

VA records of surgery in October 1983 show that during 
exploratory surgery the veteran was found to have a 
completely ruptured spleen.  A splenectomy was performed.  He 
had been sick 4 days prior to admission.

At an April 1984 VA examination the veteran was diagnosed as 
being status post splenectomy.

There is no medical evidence of record relating the veteran's 
splenectomy to a disease or injury incurred during active 
service.  Accordingly, the claim for service connection for a 
splenectomy must be denied as not well grounded.  Epps.

In light of the apparent confusion, the veteran is advised 
that he would need a medical opinion or medical evidence 
relating a disease or injury incurred during service (such as 
his service-connected left ankle disability) to his 
splenectomy in order to well ground the claim for service 
connection for splenectomy.


Hearing Loss

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

During an October 1946 enlistment physical examination, the 
veteran's hearing was recorded as 15/15, bilaterally.

During the veteran's September 1949 inservice audiological 
evaluation, hearing was measured at 15/15 for whispered voice 
bilaterally.  No complaint or diagnosis of hearing loss is 
reflected in the examination report.  

During the inservice audiological evaluation in September 
1952, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
5
5
15
0
LEFT
0
0
10
20
15

During the veteran's January 1953 discharge examination, 
hearing was measured at 15/15 for whispered voice 
bilaterally.  No complaint or diagnosis of hearing loss is 
reflected in the examination report.  

In a December 1974 statement, Herbert Fields, M.D. diagnosed 
a definite hearing loss consistent with acoustic trauma in 
the left ear, and early hearing loss consistent with acoustic 
trauma in the right ear.

A letter from a private physician dated in October 1975 
revealed that the veteran was diagnosed with disabling 
occupational hearing loss.  The physician recommended that 
the veteran stop flying completely and be freed of noise 
exposure which was further deteriorating his hearing.  

A letter from a private physician dated in February 1976 
states that the veteran had been treated and hospitalized for 
hypertension and acoustic trauma, and that the veteran had 
sustained permanent disability such that he was unable to fly 
and any additional duties should be limited.

During an April 1984 VA examination the veteran complained of 
pain in the left ear on sudden descent in altitude on an 
airplane.  The examiner indicated that hearing loss was not 
noted.  Hearing loss was not diagnosed.

June 1989 VA medical records include the veteran's history 
that he was a commercial pilot from 1953 to 1983.

During his July 1997 RO hearing, the veteran indicated he was 
a flight engineer during service.  He said he never wore any 
ear protection.  He said he first noticed his hearing loss 
during the last three or four months of service, and was 
concerned he wouldn't pass his next physical.    He said he 
first had a hearing test which resulted in someone telling 
him he had hearing loss sometime in the 1950s.  He said he 
first bought and used a hearing aid in 1988.

There is no medical evidence of record showing the veteran 
incurred a hearing loss disability during service, or 
relating current hearing loss to the veteran's period of 
active service.  Accordingly, the claim for service 
connection for bilateral hearing loss must be denied as not 
well grounded.  Epps.

Nasal Polyps

At his July 1997 RO hearing, the veteran stated that his 
nasal polyps became a problem from the time he flew in 
service.  He said that during service if he held his head a 
certain way he could not breathe.  He said a polyp on the 
left was removed in 1976, but that the right side still had 
to be done.  He said that during service he would see a nurse 
who would give him nose drops for his polyps which would ease 
things up.  He testified that his first year out of service 
he would see a private doctor to get prescription nose drops 
for his polyps.  He indicated the private doctor who treated 
him immediately after service wrote him in 1990 or 1991 and 
stated that the medical records were no longer available.  

Service medical records show that the veteran received 
multiple medications for severe allergies.

During the veteran's October 1990 VA examination, a nasal 
polyp on the right was noted.

There is no medical evidence of record relating current 
problems with, or residuals of, nasal polyps to the veteran's 
period of active service.  Accordingly, the claim for service 
connection for nasal polyps or residuals thereof must be 
denied as not well grounded.  Epps.

Ribs

During his July 1991 RO hearing, the veteran stated he could 
not place an exact date on when he had injured his ribs, but 
that he had torn his ribs loose and broken his ribs two or 
three times over a period of years, due to falling.  He said 
that he had fallen because of his left ankle.

In a letter dated in September 1994, the veteran stated that 
he sustained broken neck, rib and hip injuries in a fall in 
May 1989.  He said that all these injuries were  secondary to 
a left ankle injury. 

During a February 1997 VA examination, the veteran was noted 
by history to have fractures of ribs shown by X-ray on both 
sides of the chest wall.  The history portion of the 
examination report states that "[t]hese relates [sic] to 
falls he suffered because of his (L) ankle instability."  
The Board finds that the relation of left ankle instability 
to the veteran's fractured ribs was information recorded by 
the medical examiner, unenhanced by any additional comment.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
satisfying the Grottveit requirement").  The comment is in 
the history portion of the examination report, and there is 
nothing to indicate that the physician contemplated or 
analyzed the relationship between the veteran's left ankle 
disability and his fractures of the ribs. The statement that 
rib fractures were found "by X-ray" is also found by the 
Board to be history only - for conditions where there was 
past X-ray evidence of pathology in the medical record, this 
same examiner noted the dates of the X-rays.  
  
During a June 1998 VA orthopedic examination, the examiner 
opined that it was unlikely that the falls related to the 
veteran's service-connected ankle disability caused permanent 
injury to the neck or ribs.  

Since there is no competent medical evidence of record 
relating the veteran's fractured ribs to his service-
connected left ankle disability, the claim for service 
connection for residuals of fractured ribs as secondary to 
the veteran's left ankle disability must be denied as not 
well grounded.  Epps.

Alternatively, the Board concludes that even if the claim 
were to be found well grounded, the Board would find the June 
1998 VA examiner's opinion to be more probative than the 
February 1997 VA examiner's statement.  The February 1997 VA 
examiner's statement is found in the history portion of the 
examination report, and is not offered as a medical opinion, 
but as a description of medical history, creating uncertainty 
as to whether it reflects the examiner's opinion or instead 
is pure unannotated history. 

By contrast, the June 1998 VA examiner's opinion that it was 
unlikely that falls related to the left ankle disability 
caused permanent injury to the neck or ribs was not based 
purely on history.  It was an explicit reply to a request for 
an opinion on this matter, contained in a narrative portion 
of the examination dedicated to this purpose.  In the same 
section, the examiner found that the falls related to the 
left ankle had likely permanently aggravated symptoms of the 
low back and knees - the examiner was considering these 
issues with an open mind, and in that way his opinions appear 
to be well-considered.

Neck

During his July 1997 RO hearing, the veteran stated that in 
May 1989 he fractured his neck after tripping over a tree 
limb.  He said a doctor at Bruce B. Downs Hospital, 
apparently in Clearwater, Florida, told him he had a 
fractured disc in his neck.  He said that every orthopedic 
doctor he had been to said the arthritis throughout his body 
was related to his left ankle, to include the arthritis in 
his neck.

Private medical records dated in June 1989 reflect that the 
veteran had a fall in late April 1989 in which he fractured a 
cervical vertebra.

During the veteran's June 1998 VA examination of the spine, 
X-rays showed osteoarthritis and degenerative disc disease of 
the cervical spine.  The examiner opined that it was unlikely 
that falls related to the veteran's service-connected ankle 
disability caused permanent injury to the neck or ribs.  

Although there are numerous medical records indicating that 
the veteran has cervical spine disability, the is no medical 
diagnosis or opinion of record relating arthritis of the neck 
to a disease or injury incurred during active service.  
Specifically, there is no medical evidence of record 
indicating that the veteran's current neck disabilities - 
osteoarthritis and degenerative disc disease - were incurred 
or have been permanently aggravated as a result of his 
service-connected left ankle disability.  Accordingly, the 
claim for service connection for residuals of a broken neck 
as secondary to his service-connected left ankle disability 
must be denied as not well grounded.  Epps.

Hypertension and Heart Disease

During his July 1997 RO hearing, the veteran stated he 
started having hypertension right after he first started 
flying, and that it never stopped after that time.  He said 
he was given an aspirin a day to control the hypertension.  
He testified that he stayed away from the doctor during 
service because he did not want to quit flying due to his 
hypertension.  He said he did not indicate that he had 
hypertension at his service discharge examination.  He said 
he started taking prescription medication for hypertension in 
1959.

The veteran's service medical records do not reflect 
hypertension.  An October 1946 service examination report 
reflects blood pressure of 120/70.  During a September 1949 
inservice examination, blood pressure was measured at 120/70.  
During his September 1952 inservice physical, blood pressure 
was measured at 118/84, sitting, 116/80, recumbent, and 
120/80 standing.  During his January 1953 service discharge 
examination, blood pressure was measured at 116/78 sitting.  

During a November 1953 Federal Aviation Administration 
physical examination of the veteran, reclining blood pressure 
was measured at 140/70, standing blood pressure was measured 
144/78, and pulse pressure was measured at 148/80.

Private medical records obtained from the Federal Aviation 
Administration show that the veteran had a blood pressure of 
114/68 sitting, 112/68 recumbent, and 114/74 standing in 
April 1957, and 120/74 reclining and 122/84 standing in April 
1959.  They further show that he had a coronary infarction in 
August 1959.  Blood pressure upon entrance into the hospital 
emergency room in August 1959 was 110/70.  

Private medical records dated in June 1978 reflect a 
diagnosis of organic heart disease, type undetermined, 
possibly arteriosclerotic, with well-documented previous 
myocardial infarction. 

An April 1984 VA examination includes a diagnosis of 
hypertension, arterial, under treatment.  The veteran's blood 
pressure was measured at 150/100.

During an October 1990 VA examination, blood pressure was 
measured at 142/84.  Cardiovascular examination revealed that 
the veteran was post myocardial infarction.  Heart rhythm was 
normal.  Sounds were of good quality.  There were no murmurs.  
Peripheral arteries were palpable. 

There is no medical evidence of record relating the veteran's 
claimed current hypertension or heart disease to his period 
of active service.  Nor is there any evidence that the 
veteran had hypertension to a compensable degree within one 
year of discharge, see 38 C.F.R. §§ 3.307, 3.309(a), 4.104 
(criteria for compensable rating for hypertension including 
diastolic pressure of 100 or more or systolic pressure of 160 
or more).  Accordingly, the claims for service connection 
hypertension and heart disease must be denied as not well 
grounded.  Epps.


Left Ankle

During the veteran's October 1990 VA examination, a scar was 
noted in the left lateral ankle area where a bone had been 
removed.  He also wore an elastic brace in this area.  

During a November 1994 VA examination, the examiner reported 
that both ankles displayed a normal configuration with no 
evidence of effusion on either side.  The right ankle was 
stable while the left one displayed a modest drawer sign with 
definite crepitation and a very slight inversional 
instability.  Apparently on the left ankle, there was 
tenderness at the level of the tibial fibular junction along 
the anterior  talofibular ligament and over the calcaneal 
fibular ligament.  There was a well healed short curvilinear 
incision over the tip of the fibula, measuring about 3 
centimeters in length.  This was not tender to pressure.  
Both ankles displayed an active dorsiflexion of 8 degrees 
with an active plantar flexion of 20 degrees on the right and 
15 degrees on the left.  The right foot presented an active 
inversion of 10 degrees and 5 degrees of active eversion.  On 
the left side there was an active inversion of the foot of 15 
degrees and more active eversion.  At first with the veteran 
sitting on the examining table and dangling his feet the left 
foot was held in less plantar flexion than the right one and 
he displayed a slight valgum alignment of the great toe with 
some fullness at the left of MP joint of the second and third 
toes.  There was no weakness in dorsiflexion of the feet.

At the veteran's July 1997 RO hearing, he testified that his 
left ankle became swollen every afternoon, that he wore a 
steel brace for it, and that he could walk less than one 
hundred yards.  He said when he tried to turn left it would 
lock up and he would fall.  He said he was on pain medication 
for the ankle; and had in the past been on antiinflammatories 
for the ankle, but he cold not tolerate the medication.  He 
indicated he could not ride a bicycle with his ankle, and 
that his ankle was of little use to him.  He said he had to 
"just to club along" with the ankle.

During the veteran's June 1998 VA orthopedic examination, 
there was no significant deformity of either ankle.  There 
was significant hallux valgus of the left foot with hallux 
valgus of the great toe of the left foot.  Range of motion of 
the left ankle was planter flexion of 10 degrees, and dorsal 
flexion of 5 degrees, compared to plantar flexion of 15 
degrees and dorsal flexion of 5 degrees for the right ankle.  
The veteran was unable to pronate or supinate either foot.  
The examiners asserted that range of motion was with 
consideration of pain, fatigue, weakness in coordination and 
altered repetition.  The veteran was diagnosed as having 
degenerative disease of the ankles bilaterally.  An X-ray of 
the left ankle showed no bone or joint abnormality. 

Initially, the Board notes that the veteran's claim for an 
increased rating for his left ankle disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is plausible. Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the veteran's 
service medical records and all other evidence of record 
pertaining to the history of his service-connected disability 
and has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5271, pertains to limited 
motion of the ankle.  Marked limitation is rated as 20 
percent disabling, while moderate limitation is rated as 10 
percent disabling.

In the present case, the evidence shows only moderate 
limitation of motion of the left ankle.  Range of motion of 
the left ankle appears to have been better at the November 
1994 VA examination than at the June 1998 VA examination.  
During the more recent examination, plantar flexion was five 
degrees less for the left ankle than for the right ankle, and 
dorsal flexion was the same for both ankles.  X-rays of the 
ankle in November 1998 revealed no bone or joint abnormality;  
even taking into account any degenerative joint disease of 
the left ankle, no more than moderate limitation of motion is 
shown.  Accordingly, a rating of 10 percent is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The next higher rating 
of 20 percent is not warranted because marked limitation of 
motion of the left ankle is not shown by the record.  

The Board notes that the VA medical examiner who conducted 
the June 1998 VA examination asserted that these range of 
motion measurements were with consideration of pain, fatigue, 
weakness in coordination and altered repetition.  Therefore, 
the criteria set forth in 38 C.F.R. §§ 4.10, 4.40, 4.45 and 
4.59, Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), were considered 
in the examiner's evaluation. 


ORDER

Service connection for arthritis of the low back is granted.

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the right knee is 
granted.

Service connection for bilateral hearing disability is 
denied.

Service connection for a splenectomy is denied.

Service connection for nasal polyps or residuals thereof is 
denied.

Service connection for residuals of excision of a nasal polyp 
or residuals thereof is denied.

Service connection for hypertension is denied.

Service connection for heart disease is denied.

Service connection for residuals of a broken neck secondary 
to a left ankle injury is denied.

Service connection for residuals of broken ribs secondary to 
a left ankle injury is denied.

An increased rating for left ankle disability, currently 
evaluated as 10 percent disabling, is denied.


REMAND

During his November 1991 hearing before the Clinic of 
Jurisdiction in Bay Pines, Florida, the veteran testified 
that his dental problems began when a tooth was removed in 
service.  He said that during the extraction the roots broke 
off, requiring his jaw to be chiseled by the military 
dentist.  He indicated that this is when his dental problems 
began.  He indicated he felt the tooth removal was not 
properly done.  The veteran also testified that while at a VA 
hospital in May 1989, he was put in traction to treat his 
neck, resulting in dental problems.  He claimed treatment for 
these problems was begun during hospitalization in May 1989.  
Subsequently, in April 1990, extraction of all of his teeth 
was recommended.  

38 C.F.R § 3.381, pertaining to service connection for 
purposes of VA outpatient dental treatment, was substantially 
revised during the pendency of the veteran's appeal, 
effective June 8, 1999.  Importantly, effective the same 
date, a related provision, 38 C.F.R. § 3.382 (pertaining to 
evidence required to establish service connection for dental 
disabilities), was removed from the regulations.  See 64 Fed. 
Reg. 30392 (1999) to be codified at 38 C.F.R. §§ 3.381, 
3.382.

The VA has not had the opportunity to adjudicate the 
veteran's claim for entitlement to VA outpatient dental 
treatment under the new regulations.  In Bernard v. Brown, 4 
Vet. App. 384 (1993), the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Because the new 
regulations were only very recently implemented, the Board 
finds that the veteran has not been afforded adequate notice 
and opportunity to respond to them.

The Board also points out that the regulations of 38 C.F.R. 
§ 17.163 (entitlement to hospital dental treatment for 
nonservice connected dental condition which was begun during 
authorized VA hospital care) are also pertinent in this case, 
and that the case has been adjudicated on this basis as well.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development is essential 
for a proper appellate decision and, therefore, remands the 
matter to the RO and clinic of jurisdiction for the following 
actions:

1.  The veteran should be advised of the 
old and new regulations pertaining to 
entitlement to VA outpatient dental 
treatment, to include 38 C.F.R. §§ 3.381, 
3.382, 17.161 and 17.163.  He should be 
advised that to the extent proof of 
entitlement to such treatment, or proof 
of service connection, requires medical 
expertise, written evidence from a 
medical professional would be required to 
well-ground his claim.

2.  The claim for entitlement to VA 
dental outpatient treatment should be 
readjudicated, to include consideration 
of any new evidence or argument.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO or 
clinic of jurisdiction (as appropriate) consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  No action is required by 
the veteran until contacted by the RO or clinic of 
jurisdiction.

This claim must be afforded expeditious treatment by the RO 
and clinic of jurisdiction.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

